 


109 HR 3542 IH: To confer standing on Members of Congress to bring suit in Federal district court to compel compliance with congressional intent in enacting laws to protect the people of the United States against national security threats.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3542 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Culberson introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To confer standing on Members of Congress to bring suit in Federal district court to compel compliance with congressional intent in enacting laws to protect the people of the United States against national security threats. 
 
 
1.Congressional standing to seek judicial review 
(a)RepresentativesAny Member of the House of Representatives, and any Delegate or Resident Commissioner to the House of Representatives, upon the adoption of a resolution by the House of Representatives authorizing suit on behalf of the body, shall have standing to bring an action on the ground that action or inaction by an officer or employee of the Department of Homeland Security or the Department of the Treasury is inconsistent with the intent of the Congress, as expressed in the text of the laws referred to in subsection (k), and the legislative history of such laws, and to enforce compliance with such intent, so as to protect the people of the United States against the threat of terrorism, to intercept and obstruct acts of terrorism, and to maintain the integrity of the border security systems of the United States. 
(b)SenatorsAny Senator, upon the adoption of a resolution by the Senate authorizing suit on behalf of the body, shall have standing to bring any action on the ground that action or inaction by an officer or employee of the Department of Homeland Security or the Department of the Treasury is inconsistent with the intent of the Congress, as expressed in the text of the laws referred to in subsection (k), and the legislative history of such laws, and to enforce compliance with such intent, so as to protect the people of the United States against the threat of terrorism, to intercept and obstruct acts of terrorism, and to maintain the integrity of the border security systems of the United States. 
(c)VenueAn action under subsection (a) or (b) may be brought only in a district court of the United States for a judicial district that includes, in whole or in part, the geographic area represented by one of the authorized plaintiffs. 
(d)ReliefRelief in any action brought under subsection (a) or (b) shall be limited to injunctive relief, declaratory relief, or both. 
(e)No sanctions for suitNo person authorized to bring an action under subsection (a) or (b) may be subject to monetary sanctions for bringing, or participating in, such action. 
(f)ExpeditionA court having jurisdiction over an action brought under this section shall take all necessary and appropriate actions to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under this section. 
(g)Legal representationA person bringing an action under subsection (a) or (b) shall be represented by the United States attorney for the judicial district in which the action is brought, unless another provision of law prohibits such representation. 
(h)Cumulative rightsThe rights created by this section are in addition to the rights of any person under law. 
(i)InterventionA copy of any complaint in an action brought under this section shall be promptly delivered to the Secretary of the Senate and Clerk of the House of Representatives, and each House of Congress shall have the right to intervene in any such action upon the adoption of a resolution by the body authorizing intervention on behalf of the body. 
(j)SeverabilityIf any provision of this section, or the application of such provision to any person or circumstance, is held invalid, the remainder of this section, or the application of such provision to persons or circumstances other than those to which such provision is held invalid, shall not be affected thereby.  
(k)LawsThe laws referred to in this subsection are the following: 
(1)The Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(2)The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.). 
(3)The Anti-Terrorism and Effective Death Penalty Act of 1996 (Public Law 104–132). 
(4)The Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193). 
(5)The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208). 
(6)The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Public Law 107–56). 
(7)Provisions of law amended by the Acts referred to in paragraphs (1) through (6). 
 
